Bob cuanto, la parte apelada ba solicitado la desestimación del recurso interpuesto en este caso, alegando que la cuantía envuelta según las alegaciones de la demanda' no alcanza a $300 y que no procede por lo tanto la apelación entablada ante este tribunal;
Poe cuanto, la parte apelante se opone a la desestimación, ale-gando que ha presentado una contrademanda donde reclama de la demandante la cantidad de $500;
PoR cuantío, con excepción de la moción de desestimación y la opo-sición del apelante nada hay en los autos que pueda servirnos de base para apreciar la cuantía de las cuestiones envueltas en este caso;
PoR tanto, debe declararse sin lugar la moción de desestimación.